Citation Nr: 1440987	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-20 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for gastroesophageal reflux disease (GERD).

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a low back disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected psychiatric or skin disorders.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from June 1979 to June 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the San Diego, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

The Board notes that the May 2010 decision declined to reopen a previously denied claim of service connection for esophageal varices and acid reflux.  The Veteran clarified that he was seeking service connection for GERD, and characterized the matters as two distinct claims.  However, as the symptomatology described and associated with these two diagnoses, regardless of label, is identical, they are considered the same claim.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran has not requested a hearing before a Veterans Law Judge; he did request, and was afforded, a local hearing before a decision review officer (DRO).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a low back disability was denied in an unappealed March 1982 rating decision on the grounds that no current disability was shown.

2.  Evidence received since March 1982 relating does not address an unestablished fact or raise the reasonable possibility of substantiating the claim of service connection for a low back disability.

3.  Service connection for GERD, addressed as esophageal varices and acid reflux, was denied in an unappealed April 2004 rating decision on the grounds that no nexus between current disability and service was shown.

4.  Evidence received since April 2004 relating to GERD does not address as unestablished fact or raise the reasonable possibility of substantiating the claim.

5.  No currently diagnosed cervical spine/neck disability was first manifested during active duty service or the first post-service year; no current disability is otherwise shown to be related to military service.


CONCLUSIONS OF LAW

1.  The March 1982 decision denying service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The criteria for reopening of a previously denied claim of service connection for a low back disability are not met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2013).

3.  The April 2004 decision denying service connection for GERD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

4.  The criteria for reopening of a previously denied claim of service connection for GERD are not met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2013).

5.  The criteria for service connection of a neck disability are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A February 2010 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Further, with respect to the claims to reopen, the February 2010 (back and gastrointestinal) and a January 2012 (gastrointestinal) letters informed the Veteran that new and material evidence was required to reopen previously denied claims.  The letters defined "new" and "material" in the context of the reasons for the prior denials.  The Board notes that both letters incorrectly identified the last final denials, but this error is harmless, as the substantive information provided was accurate and complete, and so the Veteran is not prejudiced, and has not alleged such.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Board notes that additional VA treatment records were associated with the electronic claims file in May 2012, after the statement of the case issued in June 2011.  However, no supplemental statement of the case (SSOC) or waiver of initial RO consideration is necessary, as review of those records reveals no references to the low back or neck questions before the Board and as they do not provide any pertinent information concerning whether GERD is related to service.  Similarly, scanned documents associated with a dependency claim are not relevant to the issues on appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

No VA examinations have been conducted in connection with the claims decided here.  For those claims not yet reopened, the duty to examine has not attached.  38 C.F.R. § 3.159(c)(4)(iii).  With regard to the neck, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, while there is ample evidence of current disability, there is no evidence or allegation of an in-service neck injury, and private records document a post-service injury with onset of neck problems soon after.  There appears no indication, however slight, of a possible nexus to service, and the evidence of record is otherwise sufficient for adjudication, no examination is required.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material Evidence

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

	GERD

The Board notes initially that the claim for GERD, or for esophageal varices and acid reflux, is distinguished from another previously denied claim of service connection for gastroenteritis, which was diagnosed, treated, and resolved in service.  A claim for that specific condition was most recently denied in a February 1992 Board decision; reopening has not been sought.

Service connection for GERD, claimed as esophageal varices and acid reflux, was denied in an April 2004 rating decision on the grounds that no nexus was shown between the established current disability and service.  The Veteran did not appeal this determination, which became final in April 2005.  Records at the time consisted of STRs and private medical records.

Since April 2004, the Veteran has reiterated his allegation that his current reflux symptomatology and other manifestations of GERD are related to service; he alleges the condition was diagnosed on active duty.  These allegations are not new, as they have been previously considered by agency decision makers.  

Also associated with the file since April 2004 are numerous VA and private medical records, all of which verify the already established fact of a reflux condition.  They do not, however, address the question of whether a link exists between current diagnosis or symptoms and service.  Therefore, while new in the sense the records were created after April 2004, they are not material.  They do not deal with the absent fact, and raise no possibility of substantiating the claim.  Further, because the records, some of which were received within a year of the April 2004 denial, are not relevant to the ultimate question of a nexus, they do not serve to keep the prior claim open.  38 C.F.R. § 3.156(b).

Accordingly, reopening of the previously denied claim of service connection for GERD is not warranted.  

	Low Back

Service connection for a low back disability was denied in an unappealed March 1982 rating decision on the grounds that no current disability was shown.  STRs showed complaints of low back pain with lifting, but the current VA examination showed no current diagnosis or symptomatology.  The Veteran did not appeal this decision, and it became final in March 1983.  Evidence at the time of the decision consisted of STRs and a VA examination.

Since March 1983, extensive VA and private treatment records, multiple statements from the Veteran's wife, hearing testimony, and several VA examination reports have been associated with the claims file.  Each is new, in that each was created after March 1982, and was not considered by agency decision makers.

However, none of the new evidence is material, as it fails to address the unestablished fact of a current disability.  While it is true that the Veteran has made a general allegation of current disability based on the fact of claim, he has described no manifestations or symptomatology which reflects any actual current diagnosed condition.  He is competent to report observable symptoms, and in some cases to diagnose a condition based thereupon, but here he has offered no reports of symptoms, and has merely made a conclusory allegation of current disability.  Without detail, such cannot be considered competent evidence, as it fails to provide any basis for evaluation by the Board.  

The Board notes that at the December 2010 DRO hearing, the Veteran referred to "...the issue of service connection for my low back pain..." when requesting a decision on the current record.  This is the sole mention of the back in his testimony.  In a July 2011 statement, he refers to "the low back pain condition;" the Board concludes these are merely restatements of the claim, and not allegations of current chronic symptomatology, particularly in light of the totality of the evidence.

Treatment and examination records are also silent with regard to the presence of any current low back disability or complaints.  The sole exception is private records from Dr. WJP, who in 1998 and 1999 treated the Veteran for the effects of a post-service, work-related injury.  He was in a motor vehicle accident in January 1998 and sustained a lumbar strain with sacroiliitis.  He was symptomatic through at least August 1999.  However, by November 1999, no low back symptoms or complaints were reported.  The current claim was filed in January 2010.  

This means that even if the injury and symptoms of 1998 and 1999 were considered a disability at that time, such was well outside the appellate period.  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability is filed or during the pendency of that claim, even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The new evidence shows only a condition outside the period when the claim was pending, it does not satisfy the definition of a "current disability," and therefore does not address the unestablished fact.

Accordingly, reopening of the previously denied claim of service connection for a low back disability is not warranted.  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  Degenerative joint disease, or arthritis, is a listed condition, with a presumptive period of one year following separation from service.  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran has alleged that his currently diagnosed neck disability, diagnosed radiologically as degenerative disc and joint disease as well as congenital narrowing of the spinal column, is related to service.  He has not described any in-service injury or disease underlying or resulting in aggravation of such, or espoused a theory of the case.  He has merely made the claim and asked that it be decided on the evidence of record.

STRs reveal no complaints of or treatment for any neck or cervical spine problems in service.  There is no evidence of degenerative changes of the neck until well after service; VA radiology reports note such in November 2004.  Private records from 1998 and 1999 do not document degenerative changes; they instead document the onset of neck problems and complaints only after a January 1998 motor vehicle accident.  There is no indication in any lay statements, or private or VA treatment records that any current neck disability may have been incurred or aggravated as a result of any in-service injury or disease.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a neck disability is not warranted.


ORDER

Reopening of the previously denied claim of service connection for GERD is denied.

Reopening of the previously denied claim of service connection for a low back disability is denied.

Service connection for a neck disability is denied.


REMAND

The Veteran alleges that his currently diagnosed erectile dysfunction is related to his service-connected skin condition.  A March 2011 VA examiner clearly found that the skin condition did not cause or aggravate erectile dysfunction.  However, he also indicated that the condition was multifactorial, and included in his enumeration of potentially related factors a psychological element.  The Veteran, for his part, has reported that he feels so disfigured by his skin condition that he is uncomfortable with intimacy, and he feels this has impacted his sexual performance.

In a June 2011 rating decision, service connection for a depressive disorder, NOS, was granted.  As the possibility that erectile dysfunction is caused or aggravated secondary to a psychiatric condition was raised by the VA examiner, remand for a nexus opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA genitourinary opinion.  The claims folder, to include records maintained in the electronic Virtual VA system, must be reviewed.  

The examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that currently diagnosed erectile dysfunction is a) caused or b) aggravated (worsened beyond the natural progression) by service-connected depression or a skin condition, to include related medications.  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's erectile dysfunction prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected depression or a skin condition, to include related medications.

A full and complete rationale is required for all opinions expressed.  If the examiner determines that an examination is necessary in order to provide the requested information, then one should be scheduled.  

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


